Citation Nr: 9901045	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  95-32 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
April 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating actions by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue on appeal was originally before the Board in June 
1997.  The Board at that time confirmed the RO's finding that 
new and material evidence had been submitted to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder.  The case was remanded in order to obtain 
outstanding evidence and a VA examination as to the etiology 
of the veteran's psychiatric disorder.  The requested 
development was accomplished and the case has been returned 
to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran's schizophrenia clearly and unmistakably pre-
existed active service thereby rebutting the presumption of 
soundness at induction.  

2.  Schizophrenia did not permanently increase in severity 
beyond normal progression during service.  


CONCLUSION OF LAW

Preexisting schizophrenia was neither incurred in nor 
aggravated by active duty.  38 U.S.C.A. §§ 1111, 1131, 1153, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records shows that on the 
entrance examination conducted in May 1981, no pertinent 
abnormalities were noted.  Psychiatric evaluation was normal.  

A January 1982 psychiatric evaluation report is of record.  
The veteran was referred for the examination after 
approaching an Office of Special Investigations (OSI) agent 
regarding an insecticide spray control program for gypsy 
moths.  The veteran reported that he joined the military as a 
way of implementing his idea about a spray insecticide 
program.  The veteran denied a previous history of mental 
illness or psychiatric treatment.  The diagnosis was chronic 
paranoid schizophrenia.  In summary, the examiner wrote that 
the veteran presented with what the examiner characterized as 
a pattern of bizarre idiosyncratic and grandiose thinking 
characteristic of a chronic paranoid schizophrenia.  The 
examiner opined that the veteran should not have been 
admitted to the military as the examiner was fairly 
certain that the veteran's thought pattern could not be new 
and had to exist prior to entering the military.  

The veteran underwent psychiatric examination in February 
1982 at which time he complained of feeling nervous during 
basic training.  It was noted that while in advanced 
training, the veteran approached a member of the OSI and 
reported that he had knowledge of top secret material 
concerning an insecticide spray control program for gypsy 
moths.  He would bump the clouds down to earth and use an 
insecticide of the same consistency as the cloud.  The plan 
involved using a water tank for the space shuttle.  He 
would then bring the insects into one space such as a room 
compacted with mulch and junk poisoned with nicotine.  
Then he stated that rats would die from eating this 
poisoned cube which he would hook up to a helicopter and put 
in a cloud.  The cube would also pick up toxic dust 
over industrial cities.  




It was noted that the veteran's plan was conceived and 
pursued in June prior to his entry into active duty.  He 
actually called several businesses with his plan.  The plan 
become more important to the veteran at Christmas time.  He 
admitted that he had so many ideas about his plan at that 
time that he became confused and was referred to a 
psychologist.  He was in electronic school at the time and 
had difficulties concentrating.  He eventually failed the 
school.  He denied having previous mental illness or 
psychiatric care.  The diagnosis was chronic paranoid type 
schizophrenic disorder.  It was the doctors opinion that the 
disorder had existed prior to active duty.  

A Medical Board report dated in March 1982 is associated with 
the veteran's service medical records.  Paranoid type 
schizophrenic disorder which was chronic and severe was 
diagnosed.  The condition had been treated and improved.  It 
was determined that the disorder had existed prior to service 
and was not permanently aggravated by service.  The veteran's 
case was referred to a Physical Evaluation Board.  

Of record are the findings of the Physical Evaluation Board 
which was dated in March 1982.  A diagnosis of paranoid type 
schizophrenic disorder was recorded.  It was noted that the 
schizophrenia had existed prior to service and was not 
aggravated by service.  It was recommended that the veteran 
be separated from service.  

Private treatment records from Pierce County Community Mental 
Health RSN dated from November 1989 to January 1993 are 
associated with the claims file.  The records evidence the 
fact that the veteran was treated for chronic paranoid 
schizophrenia.  One of the records notes that the veteran was 
first diagnosed with the disorder while in the Air Force in 
1982.  The disorder was not linked to active duty.  





Private treatment records from Pocono Hospital dated from 
January 1986 to March 1986 are of record.  The records 
evidence diagnosis of and treatment for paranoid 
schizophrenia.  The veteran was hospitalized for five days.  
A separate treatment record noted that he became psychotic 
after his brother was murdered.  Schizophrenia was not linked 
to active duty.  

Hospitalization records dated from October to November 1989 
from Puget Sound Hospital are associated with the claims 
file.  The veteran was voluntarily admitted for treatment.  
It was noted that he had received a medical discharge from 
the Air Force in 1982 due to paranoid schizophrenia.  The 
discharge diagnosis from the hospitalization was acute, 
chronic undifferentiated type schizophrenia.  

Private treatment records from Carbon, Monroe, Pike Counties 
MH/MR dated from October 1982 to April 1987 are of record.  
The records evidence diagnosis of and treatment for paranoid 
type schizophrenia.  

Records from the veteran's elementary and high schools are of 
record.  The records do not include any complaints of or 
diagnosis of a mental disorder.  

The veteran appeared before a local hearing officer in 
November 1995.  He testified that when he was examined in-
service by Dr. Creel, he was already under treatment for 
schizophrenia.  He further testified that he had not informed 
the doctor that he had delusional problems prior to active 
duty.  He had continuous mental problems since his discharge.  
He was receiving disability payments from the Social Security 
Administration based on his schizophrenia.  The veteran found 
that although it was poorly written, the record of his 
conversation with Dr. Creel was basically what I was 
saying.  It was alleged that the statement by Dr. Creel 
that the veteran had a mental disorder prior to active duty 
was probably due to a miscommunication.  The veteran's 
mental disorder diagnosis had consistently been paranoid 
schizophrenia since his discharge.  

The veteran underwent a VA mental disorders examination in 
July 1997.  The examiner reviewed the claims fold in its 
entirety.  It was noted that the record did not contain any 
evidence demonstrating that the veteran sought or received 
any mental health treatment prior to entry onto active duty.  
The examiner reported that very shortly after going on active 
duty, the veteran expressed bizarre and paranoid delusions 
and requested to talk to a member of the Office of Special 
Investigations (OSI) regarding contamination from outer 
space.  As a result of his conversation with the member of 
OSI, the veteran was referred for a mental health evaluation.  
A diagnosis of paranoid schizophrenia was made.  

The examiner referenced the January 1982 in-service 
psychiatric examination report which contained the opinion 
that the veteran should not have been admitted to the 
military as he had a thought disorder which pre-existed 
service.  The examiner also referenced the February 1982 
psychiatric examination report which indicated that while the 
veteran did express bizarre thinking in service, these 
thoughts began prior to entering active duty.  

It was the examiners opinion based on the detailed history 
obtained at the February 1982 psychiatric examination that 
there was distinct evidence of abnormal thought content, by 
the veteran's own admission, prior to going on active 
military duty.  The thought content was of the same nature, 
grandiose and pseudoscientific, as had been evidenced 
throughout the course of his illness.  The examiner noted 
that by the veteran's own admission he had conceived many of 
his bizarre ideas in June prior to his September 1981 entry 
into active duty.  The history indicated that the bizarre 
ideas continued to develop once in the Air Force and that he 
became so preoccupied with them that his in-service 
performance was unsatisfactory.  

The examiner opined that the history as reviewed, is 
entirely compatible with the insidious development of a 
schizophrenia illness in a young person.  The emergence of 
delusional thinking often heralds the onset of frank 
psychotic functioning and, according to the [veteran's] own 
history this was indeed present prior to his going on active 
duty in the military.  

The fact that the veteran received no psychiatric treatment 
prior to active duty is entirely compatible with an illness 
of a paranoid type, since such individuals characteristically 
lack insight into condition and do not regard themselves as 
mentally ill or in need of mental health services.  The 
examiner also noted that there was no indication that any 
particular events during the veteran's military training 
aggravated his illness in any specific way.  The disorder 
continued much as it had existed prior to the service, 
according to the available accounts.  

In conclusion, it was the examiners opinion that the 
veteran's schizophrenic illness had begun prior to his 
entry into military duty and that it continued to evolve in a 
naturalistic manner through his brief time in the military 
and since.  The diagnosis from the examination was chronic 
paranoid type schizophrenia.  

Criteria

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).






In order to be entitled to service connection for disease or 
disability, the evidence must reflect that a chronic disease 
or disability was either incurred in or aggravated by 
military service. 38 U.S.C.A. § 1131.

Where a veteran served continuously for 90 days or more 
during a period of war and psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991& Supp. 1998);  
38 C.F.R. §§ 3.307, 3.309 (1998).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted. 38 
C.F.R. § 3.304(b).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.

They should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.  38 
C.F.R. § 3.304(b)(1).

A history conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(2).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In order to establish aggravation of a preexisting injury or 
disease, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which are to be considered to determine whether 
the increase is due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

The specific finding requirement that an increase in 
disability during peacetime service is due to the natural 
progress of the condition will be met when the available 
evidence of a nature generally acceptable as competent shows 
that the increase in severity of a disease or injury or 
acceleration in progress was that normally to be expected by 
reason of the inherent character of the condition, aside from 
any extraneous or contributing cause or influence peculiar to 
military service.  Consideration will be given to the 
circumstances, conditions, and hardships of service.  
38 U.S.C.A. § 1153;  38 C.F.R. § 3.306(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The Board finds the preponderance of the evidence is against 
a grant of service connection for schizophrenia.  The veteran 
was found to be without defects at the time of his entrance 
examination which was conducted in May 1981.  The Board 
finds, however, that the presumption of soundness has been 
rebutted by the January and February 1982 in-service 
psychiatric evaluations, the March 1982 Medical Board and 
Physical Evaluation Board reports and the July 1997 VA 
examination report.  All of these psychiatric evaluation 
reports include opinions that the veteran's schizophrenia had 
existed prior to active duty.  These documents, in the 
Board's opinion, provide clear and unmistakable evidence that 
the veterans schizophrenia existed prior to active duty.  

Since the veteran's schizophrenia was found to have 
preexisted service, the question becomes whether the disorder 
increased in severity during service.  

The Board finds the veteran's pre-existing schizophrenia was 
not aggravated by active military service.  The Board's 
finding is based on the July 1997 VA mental disorders 
examination report.  



The examiner who conducted this examination opined that there 
was no evidence of any particular events during military 
training which aggravated the veteran's illness in any 
specific way.  The examiner opined that the veteran's 
psychiatric disorder continued much as it had existed prior 
to the service.

The only evidence of record which demonstrates that the 
veterans schizophrenia was incurred in or aggravated by 
active duty is the veteran's own testimony and allegations.  
The Board notes the veteran is a lay person.  He did not 
indicate that he had any specialized medical training.  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Presumptive service connection is not applicable in the 
veteran's case because, as indicated above, schizophrenia was 
found to pre-exist the veteran's active duty.  

As the preponderance of the evidence demonstrates that the 
veteran's schizophrenia existed prior to active duty and was 
not aggravated by active duty, the claim of entitlement to 
service connection for schizophrenia must be denied.  

The Board notes that the veteran reported he was in receipt 
of Social Security Administration (SSA) benefits.  One 
attempt to secure the records was made without success.  The 
Board finds, however, that such records, could not change the 
findings of the in-service psychiatric examinations which 
concluded that the veteran's schizophrenia pre-existed active 
duty.  Additionally, the veteran has not alleged that there 
is any evidence, not of record to include SSA benefits, which 
would establish his claim of service connection.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for schizophrenia.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for schizophrenia is 
denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
